Center for Biological Diversity,




U.S. Fish and Wildlife Service,




                              Robert J. Higdon, Jr.
                              U.S. Attorney's Office
                              ATTN: Civil Process Clerk
                              310 New Bern Avenue
                              Federal Building, Suite 800
                              Raleigh, NC 27601-1461




             Perrin de Jong
             Staff Attorney
             Center for Biological Diversity
             P.0. Box 6414
             Asheville, NC 28816




         Case 2:19-cv-00001-BO Document 1-6 Filed 01/04/19 Page 1 of 2
                                         PROOF OF SERVICE
         (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

                       (name of individual and title, if any)

                 (date)


                                                                (place)

                                                                           (date)

                                                                                             (name)



(date)

                                   (name of individual)

                                                                    (name of organization)

                                                                           (date)




          (specify):




                                                                                                      0.00




                                                                              Server’s signature



                                                                            Printed name and title




                                                                               Server’s address




           Case 2:19-cv-00001-BO Document 1-6 Filed 01/04/19 Page 2 of 2
